 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    CASE NO. 2:17-CR-00219-TLN
12                                  Plaintiff,    STIPULATION REGARDING EXCLUDABLE
                                                  TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                   ACT; FINDINGS AND ORDER
14   ERICA UMBAY,                                 DATE: June 6, 2019
                                                  TIME: 9:30 a.m.
15                                  Defendant.    COURT: Hon. Troy L. Nunley
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20         1.     By previous order, this matter was set for status on June 6, 2019.

21         2.     By this stipulation, the defendant now moves to continue the status

22 conference until August 8, 2019, at 9:30 a.m., and to exclude time between June 6, 2019,

23 and August 8, 2019, under Local Code T4.

24         3.     The parties agree and stipulate, and request that the Court find the

25 following:

26                a)      The government has represented that the discovery associated with

27         this case includes over 14,000 pages and several hours of recorded telephone

28         conversations. All of this discovery has been produced directly to counsel.


      STIPULATION REGARDING EXCLUDABLE TIME        1
      PERIODS UNDER SPEEDY TRIAL ACT
 1                b)      On November 13, 2018 and January 22, 2019, the United States and

 2         counsel for the defendant discussed the case and the course of the proceedings.

 3         Defense counsel desired additional time to review the discovery, conduct research

 4         into the case, to discuss the case with her client, and otherwise prepare for trial in

 5         this matter.

 6                c)      On April 2, 2019, the parties conferred regarding the case. Defense

 7         counsel requested additional clarification from the United States regarding the

 8         discovery in the case. Additionally, the parties discussed the potential for resolving

 9         the case but further work is required before a resolution could be presented to the

10         Court. The United States subsequently provided follow up information to defense

11         counsel. The parties anticipate completing the review of discovery and follow up

12         information by the requested status date.

13                d)      Counsel for defendant believes that failure to grant the above-

14         requested continuance would deny her the reasonable time necessary for effective

15         preparation, taking into account the exercise of due diligence.

16                e)      The government does not object to the continuance.

17                f)      Based on the above-stated findings, the ends of justice served by

18         continuing the case as requested outweigh the interest of the public and the

19         defendant in a trial within the original date prescribed by the Speedy Trial Act.

20                g)      For the purpose of computing time under the Speedy Trial Act, 18

21         U.S.C. § 3161, et seq., within which trial must commence, the time period of June 6,

22         2019, to August 8, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§

23         3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

24         by the Court at defendant’s request on the basis of the Court’s finding that the ends

25         of justice served by taking such action outweigh the best interest of the public and

26         the defendant in a speedy trial.

27         4.     Nothing in this stipulation and order shall preclude a finding that other

28 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

      STIPULATION REGARDING EXCLUDABLE TIME        2
      PERIODS UNDER SPEEDY TRIAL ACT
1 the period within which a trial must commence.

2         IT IS SO STIPULATED.

3
     Dated: June 4, 2019                          MCGREGOR W. SCOTT
4                                                 United States Attorney
5
                                                  /s/ JUSTIN L. LEE
6                                                 JUSTIN L. LEE
                                                  Assistant United States Attorney
7

8
     Dated: June 4, 2019                          /s/ JESSICA GRAVES
9                                                 JESSICA GRAVES
                                                  (as authorized on June 4, 2019)
10
                                                  Counsel for Defendant
11                                                ERICA UMBAY

12

13                                    FINDINGS AND ORDER

14        IT IS SO FOUND AND ORDERED this 4th day of June, 2019.

15

16

17

18                                                  Troy L. Nunley
                                                    United States District Judge
19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME    3
     PERIODS UNDER SPEEDY TRIAL ACT
